Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a method, classified in class 29, subclass 832 (Y10T29/4913);
II.	Claims 11-20, drawn to an apparatus, classified in class 29, subclass 729 (Y10T29/5313).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process such as configuring a memory.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention or species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected invention.
Should applicants traverse on the ground that the inventions are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to the office of Daniel Ovanezian (408-341-3040) on 9/13/22 to discuss the above restriction requirement where there are two Groups in the claimed application, of which the claims of Group I were already processed in the Parent case (US 2020/0207617). Therefore, as agreed with Daniel Ovanezian, the interview did result in an election being made for Group II (Claims 11-20), while Group I (Claims 1-10) was withdrawn.
Applicants are required to cancel these nonelected claims (1-10) or take other appropriate action.
An Office Action on the merits of Claims 11-20 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Apparatus for controlling the placement of micro-objects on a micro-assembler” in order to clarify the claimed invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matei et al (US 10,558,204).
Regarding claim 11, Matei et al teach an apparatus or system for real-time control over positioning of a micro-object (Abstract), comprising: 
a memory or database (Fig. 1, 21) configured to store control data; 
a processing device (20), operatively coupled to the memory, the processing device configured to: 
detect a set of micro-objects (12) on a surface of a micro-assembler (14 & 15A-D) comprising an array of force generating pixels or voltage controlling force (Col. 6, lines 17-26; Col. 13, lines 8-12); 
determine a set of positions (25 & 26; Col. 10, lines 38-43; Col. 11, lines 36-39) of the set of micro-objects; 
identify one or more types of the set of micro-objects (Col. 11, lines 40-45); 
identify a set of control patterns [through tracking position (25; Col. 11, lines 40-50)] from a control pattern library (21) based on the set of positions (32) and the one or more types of the set of micro-objects [or data of components (27, 30 & 31)]; and 
manipulate the set of micro-objects using the set of control patterns (Col. 11, lines 26-30, 36-39), wherein each control pattern of the set of control patterns indicates a force pattern on a portion of the array of force generating pixels [or voltage controlling force (Col. 6, lines 17-26; Col. 13, lines 8-12)].
Regarding claim 12, Matei et al further teach that the processing device is further configured to determine a set of orientations [or their positions/ orientations/ locations through camera (25 & 26; Col. 10, lines 29-43)] of the set of micro-objects (12), wherein the set of control patterns is identified further based on the set of orientations of the set of micro-objects (12), [such as the initial position (37; Col. 12, lines 50-54) to a desired position later (38)]. 
Regarding claim 13, Matei et al teach that to manipulate the set of micro-objects, the processing device is to: 
identify a set of target areas (Col. 14, lines 47-48); 
associate the set of micro-objects (12) with the set of target areas; and 
move the set of micro-objects to the set of target areas (38).
Regarding claim 14, Matei et al teach that the control pattern library comprises control patterns that cause one or more of electrophoretic forces or dielectrophoretic forces to be exerted on the set of micro-objects (12; Col. 7, lines 1-4).
Regarding claim 15, Matei et al teach that the one or more of electrophoretic forces or dielectrophoretic forces are configured to one of: 
move the set of micro-objects (12; Col. 7, lines 1-11). 
Regarding claim 16, Matei et al teach that to determine a set of positions of the set of micro-objects, the processing device is to: 
obtain an image (26) of the set of micro-objects; and 
analyze (Col. 10, lines 29-43) the image to determine the set of positions (25; Col. 10, lines 29-31) of the set of micro-objects.
Regarding claim 17, Matei et al teach that the set of positions [or their positions/ locations through camera (25 & 26; Col. 10, lines 29-43)] of the set of micro-objects is determined by determining a set of boundaries (Fig. 12, 110; Col. 16, lines 55-66) of the set of micro-objects (12).
Regarding claim 18, Matei et al teach that the set of control patterns are one of: 
automatically generated by a computing device (20). 
Regarding claims 19 and 20, Matei et al teach that the set of control patterns indicates at least one refresh rate for a first control pattern of the set of control patterns (Col. 6, lines 17-26), wherein different control patterns of the set of control patterns are used at different time periods (Col. 6, lines 40-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 22, 2022